IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM G. GRANEY, P.E.               NOT FINAL UNTIL TIME EXPIRES TO
and KTD CONSULTING                    FILE MOTION FOR REHEARING AND
ENGINEERS, INC.,                      DISPOSITION THEREOF IF FILED

      Appellants,                     CASE NO. 1D11-2700

v.

CADUCEUS PROPERTIES,
LLC, a Florida Limited Liability
Company, and TALLAHASSEE
NEUROLOGICAL CLINIC,
P.A., a Florida Professional
Association,

      Appellees.

_____________________________/

Opinion filed October 7, 2014.

An appeal from the Circuit Court for Leon County.
Jackie L. Fulford, Judge.

Patrick R. Delaney and Rouselle A. Sutton, III, Orlando, for Appellants.

Martin B. Sipple and Robert N. Clarke, Jr., Ausley & McMullen, P.A.,
Tallahassee, for Appellees.


           ON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.
      In Graney v. Caduceus, 91 So. 3d 220, 222-23 (Fla. 1st DCA 2012), we

reversed the trial court’s order entering judgment in favor of Appellees, holding

that the action brought by Appellees was barred by the applicable statute of

limitations. Finding the statute of limitations issue to be dispositive, we declined

to reach the remaining seven issues raised by Appellants. However, we also

certified conflict with Gatins v. Sebastian Inlet Tax Dist., 453 So. 2d 871, 875 (Fla.

5th DCA 1984).

      Upon review, in Caduceus Properties, LLC v. Graney, 137 So. 3d 987 (Fla.

2014), the Florida Supreme Court approved the decision in Gatins on the issue of

the statute of limitations, quashed our decision, and remanded for further

proceedings in light of its decision.

      We have considered the remaining issues raised by Appellants on appeal.

Finding no merit in the remaining issues, the final judgment of the trial court is

AFFIRMED.

VAN NORTWICK, THOMAS, and ROWE, JJ., CONCUR.




                                          2